Citation Nr: 1420606	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  05-28 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder, claimed as colitis and irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Counsel

INTRODUCTION

The Veteran had active service from June 1990 to October 1997.

This matter is on appeal from a December 2004 rating decision by the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in February 2010; a transcript is of record.


FINDING OF FACT

The Veteran's diagnosed IBS is as likely as not related to her active service.


CONCLUSION OF LAW

The criteria for service connection for a gastrointestinal disorder, currently diagnosed as IBS, have been met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for the Veteran's gastrointestinal disorder which constitutes a complete grant of the benefits sought on appeal.  No discussion of VA's duty to notify or assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Pursuant to the Board's March 2014 VHA request, in an April 2014 opinion, a VA physician opined that it is more likely than not that the Veteran's IBS had its onset in service and is etiologically related thereto.  Thus, in light of the medical opinion from the VHA medical expert, the Board finds that service connection for the Veteran's IBS is warranted.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for a gastrointestinal disorder, currently diagnosed as irritable bowel syndrome, is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


